DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).

General Information Matter
Please note, the instant Non-Provisional application (17/131,086) under prosecution at the United States Patent and Trademark Office (USPTO) has been assigned to David Zarka (Examiner) in Art Unit 2449.  To aid in correlating any papers for 17/131,086, all further correspondence regarding the instant application should be directed to the Examiner.

Joint Inventors
This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential § 102(a)(2) prior art against the later invention.

Information Disclosure Statement (IDS)
The IDSs filed December 22, 2020 comply with the provisions of 37 C.F.R. §§ 1.97, 1.98 and Manual of Patent Examining Procedure (MPEP) § 609 (9th 

Drawings
37 C.F.R. § 1.84(l) recites “Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction.”  See MPEP 608.02.  The drawings are objected to under 37 C.F.R. § 1.84(l) for failing to include lines and letters durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.  See fig. 1, the lines representing the users at item 124; fig. 2, the lines representing items 202–220.
37 C.F.R. § 1.84(u)(2) recites “The view numbers must be larger than the numbers used for reference characters.”  See MPEP 608.02.  The drawings are objected to under 37 C.F.R. § 1.84(u)(2) for failing to include view numbers larger than numbers used for reference characters.  See Figs. 2–4.
37 C.F.R. § 1.84(t) recites “These [numbering of sheets of drawings], if present, must be placed in the middle of the top of the sheet, but not in the margin. . . . The drawing sheet numbering must be clear and larger than the numbers used as reference characters to avoid confusion.”  See MPEP 608.02.  The drawings are objected to under 37 C.F.R. § 1.84(t) for failing to include the numbering of sheets of drawings larger than the numbers used as reference characters to avoid confusion.  See Fig. 2 (compare “2/4” with item 200); Fig. 3 (compare “3/4” with items 300–308); Fig. 4).
37 C.F.R. § 1.84(q) recites “Lead lines are those lines between the reference characters and the details referred to. . . . Lead lines are required for each reference character except for those which indicate the surface or cross section on which they See MPEP 608.02.  The drawings are objected to under 37 C.F.R. § 1.84(q) for failing to include lead lines for each reference character except for those which indicate the surface or cross section on which they are placed.  See Fig. 1, item 124; Fig. 2, item 200; Fig. 4, items 400, 402–416.
37 C.F.R. § 1.84(r) recites “Arrows may be used at the ends of lines, provided that their meaning is clear, as follows: (1) On a lead line, a freestanding arrow to indicate the entire section towards which it points.”  See MPEP 608.02.  The drawings are objected to under 37 C.F.R. § 1.84(r) for failing to include freestanding arrows to indicate the entire section towards which it points.  See Fig. 2, item 200; Fig. 4, item 400.
Corrected drawing sheets in compliance with 37 C.F.R. § 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Applicants are advised to employ the services of a competent patent draftsperson outside the Office, as the USPTO does not prepare new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 C.F.R. § 1.121(d).  If the changes are not accepted by the examiner, Applicants 

Claim Objection
The following is a quotation of 37 C.F.R. § 1.71(a): 
The specification must include a written description of the invention or discovery and of the manner and process of making and using the same, and is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same.

Claim 8 is objected to under 37 C.F.R. § 1.71(a) for the following informalities:
(1) claim 8, line 2 should be “each entity type[[,]] to.”

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).1  
See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1–20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–17 of Sivaraman et al. (US 10,984,388 B2; filed Dec. 14, 2018; the ‘388 Patent) in view of Yi et al. (US 2005/0091038 A1; filed Oct. 22, 2003).
Regarding claims 1–20 of the instant App., although the conflicting claims are not identical, they are not patentably distinct from each other because:
Instant Application
the ‘388 Patent
Claim 1: A computer implemented method in a data processing system comprising a processor and a memory comprising instructions, which are executed by the processor to cause the processor to implement the method of identifying a negative communication from a plurality of electronic communications, the method comprising: 
	extracting, by the processor, a plurality of terms from the plurality of electronic communications, 
	
	wherein the plurality of terms include subjects, action verbs, adjectives, and business objects;  
	identifying, by the processor, variations of each term and grouping the variations of each term to form a dictionary;  
	


	generating, by the processor, a co-occurrence graph to illustrate 
	assigning, by the processor or a user, each term with an entity type;  
	
	assigning, by the processor or a user, the variations of each term with the entity type;  
	identifying, by the processor, a negative intent for each business object using the co-occurrence graph; and
	




	providing, by the processor or the user, one or more semantic rules, and identifying one or more negative 
communications having the negative intent based on the one or more semantic rules.
Claim 4.  The method as recited in claim 2, further comprising: 
	sampling, by the processor, a group of electronic communications 
Claim 2: The method as recited in claim 1, further comprising: 
	capturing, by the user, ground truth data from the plurality of electronic communications; and 	training, by the processor, one or more supervised machine learning models using the ground truth data.
Claim 1: A computer implemented method in a data processing system comprising a processor and a memory comprising instructions, which are executed by the processor to cause the processor to implement the method of identifying a complaint from a plurality of electronic communications, the method comprising: 
	
	extracting, by the processor, a plurality of terms from the plurality of 
electronic communications through unsupervised learning, 
	wherein the plurality of terms include subjects, action verbs, adjectives and business objects;
	identifying, by the processor, variations of each term among the plurality of terms and grouping the variations of each term among the plurality of terms to form a dictionary, wherein each variation has a correct spelling;  
	generating, by the processor, a co-occurrence graph to illustrate 
	assigning, by the processor or a user, each term among the plurality of terms with an entity type;  
	


	identifying, by the processor, a negative intent for each business object among the business objects using the most frequently co-occurred action verb in the co-occurrence graph and a negative phrase modifying the most frequently co-occurred action 
verb;  
	providing, by the processor or the user, one or more rules, and identifying one or more complaints based on the one or more rules;
	

	

	sampling, by the processor, a group of electronic communications 
	


	capturing, by the user, ground truth data from the group of electronic communications; and 
	training, by the processor, one or more supervised machine learning models using the ground truth data.
Claim 3.  The method as recited in claim 2, further comprising: 
	providing, by the processor, one or more preset dictionaries and semantic rules; and 
	pre-annotating, by the processor, the plurality of electronic communications with the one or more preset dictionaries and semantic rules.
Claim 2.  The method as recited in claim 1, further comprising: 
	providing, by the processor, one or more preset dictionaries and rules; and 
	pre-annotating, by the processor, the plurality of electronic communications with the one or more 
preset dictionaries and rules.
Claim 5.  The method as recited in claim 2, wherein the one or more supervised machine learning models include at least one of a deep neural network, logistic regression, and random forest.
Claim 5.  The method as recited in claim 1, wherein the one or more supervised machine learning models include at least one of a deep neural network, logistic regression, and random forest.
Claim 6.  The method as recited in claim 3, further comprising: 
	providing a new email to the one or more trained supervised machine learning models; and 
	identifying a new negative communication from the new email.
Claim 3.  The method as recited in claim 2, further comprising: 
	providing a new email to the one or more trained supervised machine learning models; and 
	identifying a new complaint from the new email.
Claim 7.  The method as recited in claim 6, wherein each subject indicates the context of each email, each action verb indicates an intent of each email, and each adjective indicates an emotion of each email.
Claim 4.  The method as recited in claim 3, wherein each subject indicates a context of each email, each action verb indicates an intent of each email, and each adjective indicates an emotion of each email.
Claim 8.  The method as recited in claim 2, further comprising: 
	presenting, by the processor, the identified variations of each term for each entity type, to the user; and 
	
	if the user confirms the identified variations of each term is matched with a particular entity type, assigning, by the processor, the identified variations of each term with the particular entity type.
Claim 6.  The method as recited in claim 1, further comprising: 
	presenting, by the processor, the identified variations of each term among the plurality of terms for each entity type to the user; and 
	if the user confirms that the identified variations of each term among the plurality of terms is matched with a particular entity type, assigning, by the processor, the identified variations of each term 
Claim 9.  A computer program product for identifying a negative communication from a plurality of electronic communications, the computer program product comprising a computer readable storage medium having program instructions embodied 
therewith, the program instructions executable by a processor to cause the 
processor to: 
	extract a plurality of terms from the plurality of electronic communications, 
	
	wherein the plurality of terms include subjects, action verbs, 
adjectives and business objects;  identify variations of each term and grouping the variations of each term to form a dictionary;  
	


terms;  
	assign each term with an entity type;  
	assign the variations of each 
term with the entity type;  
	identify a negative intent for each business object using the co-occurrence graph;  
	



	provide one or more semantic rules, and 
	identify one or more negative communications having the negative intent based on the one or more semantic rules;  
Claim 11.  The computer program product as recited in claim 10, wherein the processor is further caused to: 



Claim 9.  capture ground truth data from the plurality of electronic communications; and 
	train one or more supervised 
machine learning models using the ground truth data.
Claim 7.  A computer program product for identifying a complaint from a plurality of electronic communications, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: 
	
	extract a plurality of terms from the plurality of electronic 
communications through unsupervised learning, 
	wherein the plurality of terms 
include subjects, action verbs, adjectives and business objects;  identify variations of each term among the plurality of terms and grouping the 
variations of each term among the plurality of terms to form a dictionary, 
wherein each variation has a correct spelling;  
	

to illustrate relationships between different terms in the plurality of terms;  
	
	assign each term among the plurality of terms with an entity type;  


	identify a negative intent for each business object among the business objects using the 
most frequently co-occurred action verb in the co-occurrence graph and a 
negative phrase modifying the most frequently co-occurred action verb;  
	provide one or more rules, and 
	
	identify one or more complaints based on the one or more rules;  
	
	


	


electronic communications by stratified sampling;  
	
	capture ground truth data 
from the group of electronic communications; and 
	train one or more supervised 
machine learning models using the ground truth data.
Claim 10.  The computer program product as recited in claim 9, wherein the processor is further caused to: 	provide one or more preset dictionaries and semantic 
rules; and 
	pre-annotate the plurality of electronic communications with the 
one or more preset dictionaries and semantic rules.
Claim 8.  The computer program product as recited in claim 7, wherein the processor is further caused to: 	provide one or more preset dictionaries and rules; and 
	
	pre-annotate the plurality of electronic communications with the 
one or more preset dictionaries and rules.
Claim 12.  The computer program product as recited in claim 10, wherein the processor is further caused to: 
	categorize the one or more negative communications based 
negative communication, a bank product, or a bank process related to each negative communication.
Claim 9.  The computer program product as recited in claim 8, wherein the processor is further caused to: 	categorize the one or more complaints based on the intent of each 
or a bank process related to each complaint among the one or more complaints.
Claim 13.  The computer program product as recited in claim 10, wherein the one or more supervised machine learning models include at least one of a deep neural network, logistic regression, and random forest.
Claim 10.  The computer program product as recited in claim 8, wherein the one or more supervised machine learning models include at least one of a deep neural network, logistic regression, and random forest.
Claim 14.  The computer program product as recited in claim 11, wherein the processor is further caused to: 	provide a new email to the one or more trained supervised machine learning models; and 
	identify a new negative communication from the new email.
Claim 12.  The computer program product as recited in claim 7, wherein the processor is further caused to: 	provide a new email to the one or more trained supervised machine learning models; and 
	identify a new complaint from the new email.
Claim 15.  The computer program product as recited in claim 10, wherein each subject indicates the context of each email, each action verb indicates an intent of each email, and each adjective indicates an emotion of each email.
Claim 11.  The computer program product as recited in claim 8, wherein each subject indicates a context of each email, each action verb indicates an intent of each email, and each adjective indicates an emotion of each email.
Claim 16.  A system for identifying a negative communication from a plurality of emails, comprising: 
	a processor configured to: 



	extract a plurality of terms from the plurality of emails, 

	wherein the plurality of terms include subjects, action verbs, adjectives and business objects;  
	identify variations of each 
term and grouping the variations of each term to form a dictionary;  



	generate a co-occurrence graph to illustrate relationships between different terms in the plurality of terms;  	assign each term with an entity type;  
	assign the variations of each term with the entity type;  

each business object using the co-occurrence graph;  




	provide one or more semantic rules, and identify one or more negative communications having the 
negative intent based on the one or more semantic rules;  

	capture ground truth data from the plurality of emails; and 
	train one or more supervised machine learning models using the ground truth data.
Claim 13.  A system for identifying a complaint from a plurality of emails, 
comprising: 
	a processor and a memory comprising instructions, wherein the 
instructions are executed by the processor to cause the processor to:
	extract a plurality of terms from the plurality of emails through unsupervised learning, 
	wherein the plurality of terms include subjects, action verbs, adjectives and business objects; 
	identify variations of each term among the plurality of terms and grouping the variations of each term among the plurality of terms to 
form a dictionary, wherein each variation has a correct spelling;  
	generate a co-occurrence graph to illustrate relationships between different terms in the plurality of terms;  	assign each term among the plurality of terms with an entity type;  
	


business objects using the most frequently co-occurred action verb in the co-occurrence graph and a negative phrase modifying the most frequently 
co-occurred action verb;  
	provide one or more rules, and identify one or more complaints based on the one or more rules;  
	sample a group of emails from the plurality of emails by stratified sampling;  
	capture ground truth data from the group of emails; and 
	train one or more supervised machine learning models using the ground truth data.
Claim 17.  The system as recited in claim 16, wherein the processor is further configured to: 
	provide one or more preset dictionaries and semantic rules; and 
	pre-annotate the plurality of electronic communications with the semantic rules.
Claim 14.  The system as recited in claim 13, wherein the processor is further configured to: 
	provide one or more preset dictionaries and rules; and 
	pre-annotate the plurality of electronic communications with the 
Claim 18.  The system as recited in claim 16, the processor is further configured to: 
	categorize the one or more negative communications based on the intent of each negative communication, a bank product, or a bank process related to each negative communication.
Claim 15.  The system as recited in claim 13, the processor is further configured to: 
	categorize the one or more complaints based on the intent of each complaint among the one or more complaints, a bank product, or a bank process related to each complaint among the one or more complaints.
Claim 19.  The system as recited in claim 18, wherein the processor is further configured to: 
	provide a new email to the one or more trained supervised machine learning models; and 
	identify a new negative communication from the new email.
Claim 16.  The system as recited in claim 15, wherein the processor is further configured to: 
	provide a new email to the one or more trained supervised machine learning models; and 
	identify a new complaint from the new email.
Claim 20.  The system as recited in claim 19, wherein each subject indicates the context of each email, each action verb indicates an intent of each email, and each adjective indicates an emotion of each email.
Claim 17.  The system as recited in claim 16, wherein each subject indicates a context of each email, each action verb indicates an intent of each email, and each adjective indicates an emotion of each email.


claim 1 of the instant application, claim 1 of the ‘388 Patent does not teach (A) the complaints being “negative communications”; (B) the variations of each term being assigned, by the processor or a user, with the entity type; (C) the rules being “semantic” rules; and (D) identifying one or more negative communications having the negative intent.
Yi teaches (A) complaints being “negative communications” (“negative (or ‘-’) polarity” at ¶ 40; “The words may be in positive, negative, and hostile categories.” at ¶ 45); 
(B) variations of each term (e.g., “great” and “excellent” at ¶ 32 are variations of each other) being assigned, by a processor or a user, with an entity type (e.g., the terms disclosed at ¶ 32 are “concerning a review of the digital cameras” at ¶ 31); 
(C) rules being “semantic” rules (the rules in ¶¶ 40–52, 60); and 
(D) identifying one or more negative communications (“negative (or ‘-’) polarity” at ¶ 40; “The words may be in positive, negative, and hostile categories.” at ¶ 45) having negative intent (¶¶ 25, 30, 33–36; e.g., “‘product A is expensive’, indicates an unfavorable opinion” at ¶ 25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the complaints from claim 1 of the ‘388 Patent to be negative communications; for the variations of each term from claim 1 of the ‘388 Patent to be assigned, by the processor or a user, with the entity type; for the rules from claim 1 of the ‘388 Patent to be semantic rules; and claim 1 of the ‘388 Patent to include identifying one or more negative communications having the negative intent as taught by Cuomo “for collecting information about user behavior in the presence of dynamic page content.”  Cuomo 1:9–10.
Claims 9 and 16 by analogy.

Claim Rejections – 35 U.S.C. § 112
35 U.S.C. § 112(f)
The following is a quotation of 35 U.S.C. § 112(f): 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with § 112(f). The presumption that § 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with § 112(f). The presumption that § 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action. Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action.
The claim element “processor” (claim 16, line 3) is a limitation that invokes § 112(f).  See Aristocrat Techs. Austl. Pty v. Int’l Game Tech., 521 F.3d 1328, 1333 (Fed. Cir. 2008).  Expanded panels of the Board have held that the term “processor” is a nonce word or “non-structural generic placeholder” because it is “a general purpose computer, a central processing unit (‘CPU’), or a program that translates another program into a form acceptable by the computer being used.”  Ex parte Lakkala, No. 2011-001526 (PTAB Mar. 13, 2013) (informative); see Ex parte Erol, No. 2011-001143 (PTAB Mar. 13, 2013) (informative); Ex parte Smith, No. 2012-007631 (PTAB Mar. 14, 2013) (informative).
Since the claim limitation(s) invokes 35 U.S.C. § 112(f), claims 16–20 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the Specification for the § 112(f): “a computer, such as a server” or “a server computing device.”  Spec. ¶ 39.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the Specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If Applicants do not intend to have the claim limitation(s) treated under 35 U.S.C. § 112(f), Applicants may amend the claims so that they will clearly not invoke § 112(f), or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of § 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011) (available at https://www.govinfo.gov/content/pkg/FR-2011-02-09/pdf/2011-2841.pdf).
35 U.S.C. § 112(a)
The following is a quotation of 35 U.S.C. § 112(a): 


Claims 16–20 are rejected under § 112(a) as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
Notably, as discussed above, the claim element “processor” (claim 16, line 3) is a limitation that invokes § 112(f).  Claims 16–20, therefore, are single-means claims.  “A single means claim, i.e., where a means recitation does not appear in combination with another recited element of means, is subject to an enablement rejection under 35 U.S.C. 112(a).”  MPEP § 2164.08(a) (citing In re Hyatt, 708 F.2d 712, 714-715(Fed. Cir. 1983)).
35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b): “The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.”
Claims 1–20 are rejected under § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
(A) “The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed.  Claim language may not be ‘ambiguous, vague, incoherent, opaque, or otherwise In re Packard, 751 F.3d 1307, 1311 (Fed. Cir. 2014).
The meaning of the term “negative” communication (claim 1, line 3) is unclear from the prior art or from the specification and drawings at the time the instant Application was filed.  The Specification recites “negative communications (e.g., complaints)” and “if certain emails are negative communications related to mortgage.”  Spec. ¶¶ 2, 28.  The Examiner emphasizes “e.g.” and “if” because these forms of a “negative” communication are merely exemplary.  The Examiner is uncertain whether a “negative” communication relates to the substance of the communication (e.g., text of a communication that expresses a negative emotion of the writer or reader; or the text containing many typographical errors) or the communication itself (e.g., a communication that contains errors because it was incorrectly transmitted).  See MPEP § 2173.05(b) (citing Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential).  It is suggested to change all instances of “negative communication” to “complaint.”
(B) claim 1, all instances of “each term” add ambiguity to the claim because the Examiner is uncertain as to whether “each term” refers to the terms introduced in line 5 or other terms.  It is assumed for examination purposes that “each term” refers to the terms introduced in line 5.  See MPEP § 2173.06 (citing In re Packard, 751 F.3d 1307, 1312 (Fed. Cir. 2014)).  It is suggested to change to “each term [among the plurality of terms].”
Claims 8, 9, and 16 by analogy.  
(C) claim 1, line 13 “each business object” adds ambiguity to the claim because the Examiner is uncertain as to whether “each business object” refers to the business objects introduced in line 7 or other business objects.  It is suggested to change to “each business object [among the business objects].”
Claims 9 and 16 by analogy.
(D) claim 7, line 1, “the context” lacks clear antecedent basis.  See MPEP 2173.05(e).  
Claims 15 and 20 by analogy.
(E) claim 12, lines 3–4, “each negative communication” adds ambiguity to the claim because the Examiner is uncertain as to whether “each negative communication” refers to the negative communications introduced in claim 10 or other negative communications.  It is assumed for examination purposes that “negative communication” refers to the negative communications introduced in claim 10.   It is suggested to change to “each negative communication [among the one or more negative communications].”
Claim 18 by analogy.

Claim Rejections – 35 U.S.C. § 101
The following is a quotation of 35 U.S.C. § 101: “Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.”
MPEP § 2106.03(II) recites:
A claim whose [broadest reasonable interpretation (BRI)] covers both statutory and non-statutory embodiments embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter. Such claims fail the first step (Step 1: NO) and should be rejected under 35 U.S.C. 101, for at least this reason. In such a case, it is a best practice for the examiner to point out the BRI and recommend an amendment, if possible, that would narrow the claim to those embodiments that fall within a statutory category.
For example, the BRI of machine readable media can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se.  See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007).  When the BRI encompasses transitory forms of signal transmission, a rejection See, e.g., Mentor Graphics v. EVE-USA, Inc., 851 F.3d at 1294-95, 112 USPQ2d at 1134 (claims to a “machine-readable medium” were non-statutory, because their scope encompassed both statutory random-access memory and non-statutory carrier waves).

Claims 9–15 are rejected under § 101 because the claimed invention is directed to nonstatutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a “computer readable storage medium.”  Claim 9, line 2.  The broadest reasonable interpretation of such a medium can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se.  The Examiner suggests amending claim 9, line 2 to include a “non-transitory computer readable storage medium.”

Claim Rejections – 35 U.S.C. § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. § 103 as being obvious over Yi et al. (US 2005/0091038 A1; filed Oct. 22, 2003) and Srivastava et al. (US 7,716,229 B1; filed Apr. 14, 2006).
Regarding claim 1, while Yi teaches a computer implemented method (figs. 1–3) in a data processing system (¶ 23) comprising a processor (¶ 23) and a memory (¶ 23) comprising instructions, which are executed by the processor to cause the processor to implement the method of identifying a negative communication (“negative (or ‘-’) polarity” at ¶ 40; “The words may be in positive, negative, and hostile categories.” at ¶ 45) from a plurality of electronic communications (“text documents” at ¶ 23), the method comprising:
extracting, by the processor, a plurality of terms (the terms of the text disclosed in ¶¶ 25, 30, 32) from the plurality of electronic communications, wherein the plurality of terms include subjects (e.g., “product A” at ¶ 25; “XXX” at ¶ 30; “camera”, “battery”, and “Everyone” at ¶ 32), action verbs (e.g., “beats” at ¶ 30; “amazed” at ¶ 32), adjectives (e.g., “great” and “excellent” at ¶ 32) and business objects (e.g., “Bought 256 MB memory card” and “Manuals and software are not easy to follow” at ¶ 32);
identifying, by the processor, variations (e.g., “great” and “excellent” at ¶ 32 are variations of each other) of each term;
generating, by the processor, relationships (e.g., “the sentence ‘product A is good but expensive’ may be considered as containing two statements: the first statement, ‘product A is good’, indicates a favorable opinion and the second statement, ‘product A is expensive’, indicates an unfavorable opinion” at ¶ 25; ¶¶ 30, 33–36) between different terms in the plurality of terms;
assigning, by the processor or a user, each term with an entity type (e.g., the terms disclosed at ¶ 32 are “concerning a review of the digital cameras” at ¶ 31);

identifying, by the processor, a negative intent (¶¶ 25, 30, 33–36; e.g., “‘product A is expensive’, indicates an unfavorable opinion” at ¶ 25) for each business object using the relationships; and
providing, by the processor or the user, one or more semantic rules (the rules in ¶¶ 40–52), and identifying one or more negative communications (“negative (or ‘-’) polarity” at ¶ 40; “The words may be in positive, negative, and hostile categories.” at ¶ 45) having the negative intent based on the one or more rules,
Yi does not teach (1) grouping the variations of each term to form a dictionary; and (2) a co-occurrence graph to illustrate the relationships.
Srivastava teaches (1) identifying variations (the variations illustrated in figs. 10–16B) of each term and grouping the variations of each term to form a dictionary (those terms within the thresholds illustrated in fig. 9; e.g., “WAASHINGTON” and “WASHINGTON” at fig. 12 are in the group) and (2) generating a co-occurrence graph (co-occurrence and similarity graphs at fig. 6; figs. 10–16B) to illustrate relationships.
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Yi’s method to include (1) grouping the variations of each term to form a dictionary and (2) generating a co-occurrence graph to illustrate relationships as taught by Srivastava to “substantially improve sales for the advertiser and revenue for a search engine provider.”  Srivastava 1:61–62.

Claims 2, 3, 8–10, 12, and 15–18 are rejected under 35 U.S.C. § 103 as being obvious over Yi, Srivastava, and Privault et al (US 8,165,974 B2; filed Apr. 24, 2012).
Regarding claim 2, while Yi teaches further comprising:
capturing the plurality of electronic communications (“text documents” at ¶ 23),
Yi does not teach (1) the capturing being ground truth data from the plurality of electronic communications by the user; and (2) training, by the processor, one or more supervised machine learning models using the ground truth data.
Privault teaches capturing, by a user, ground truth data (“manually labeled by the user” at 15:57–16:8) from a plurality of electronic communications (documents at 15:57–16:8); and training one or more supervised machine learning models (“partially trained classification model Mi” at 15:57–16:8) using the ground truth data
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Yi/Srivastava combination’s method to include capturing, by a user, ground truth data from a plurality of electronic communications; and training one or more supervised machine learning models as taught by Privault to “for assisting human reviewers in the classification of a large set of documents.”  Privault 5:62–63.
Regarding claim 3, Yi teaches further comprising:
providing, by the processor, one or more preset dictionaries and semantic rules (“NN and JJ are the part-of-speech (POS) tags for nouns and adjectives as defined by the University of Pennsylvania’s Treebank Project” at ¶ 37); and 

Regarding claim 8, the Yi/Srivastava combination does not teach presenting, by the processor, the identified variations of each term for each entity type, to the user; and
if the user confirms the identified variations of each term is matched with a particular entity type, assigning, by the processor, the identified variations of each term with the particular entity type.
Srivastava teaches presenting (fig. 21, item 2100) identified variations (the variations illustrated in figs. 10–16B) of each term for each entity type to a user.
if 2 the user confirms the identified variations of each term is matched with a particular entity type, assigning, by the processor, the identified variations of each term with the particular entity type.
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Yi/Srivastava combination’s method to include presenting identified variations of each term for each entity type to a user as taught by Privault to “for assisting human reviewers in the classification of a large set of documents.”  Privault 5:62–63.
claim 9, Yi teaches computer program product (¶ 23) for identifying a negative communication (“negative (or ‘-’) polarity” at ¶ 40; “The words may be in positive, negative, and hostile categories.” at ¶ 45) from a plurality of electronic communications (“text documents” at ¶ 23), the computer program product comprising a computer readable storage medium (¶ 23) having program instructions (¶ 23) embodied therewith, the program instructions executable by a processor (¶ 23) to cause the processor to perform operations according to claim 2.  Thus, references/arguments equivalent to those present for claim 2 are equally applicable to claim 9.
Regarding claim 10, claim 3 recites substantially similar features.  Thus, references/arguments equivalent to those present for claim 3 are equally applicable to claim 10.
Regarding claim 12, Yi teaches wherein the processor is further caused to:
categorize the one or more negative communications (“negative (or ‘-’) polarity” at ¶ 40; “The words may be in positive, negative, and hostile categories.” at ¶ 45) based on the intent (¶¶ 25, 30, 33–36) of each negative communication, a bank product, or a bank process related to each negative communication.
Regarding claim 15, claim 7 recites substantially similar features.  Thus, references/arguments equivalent to those present for claim 7 are equally applicable to claim 15.
Regarding claim 16, the Yi teaches a system (¶ 23) comprising: a processor (¶ 23) configured to perform the steps according to claim 1.  Thus, references/arguments equivalent to those present for claim 6 are equally applicable to claim 16.
Regarding claims 17 and 18, claims 3 and 12, respectively, recite substantially similar features.  Thus, references/arguments equivalent to those 

Claims 4, 6, 7, 11, 14, 19, and 20 are rejected under 35 U.S.C. § 103 as being obvious over Yi, Srivastava, Privault, and Mathew et al (US 10,372,741 B2; filed Mar. 1, 2013).
Regarding claim 4, while Yi teaches further comprising:
sampling, by the processor, a group of electronic communications (¶¶ 25, 30, 33–36) from the plurality of electronic communications (“text documents” at ¶ 23), 
Yi does not teach the sampling by random sampling or stratified sampling.
Mathew teaches sampling a group of electronic communications (“target documents 240” at 7:14–29) from a plurality of electronic communications (“collection of documents” at 7:14–29) by random sampling (7:14–29) or stratified sampling.
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Yi/Srivastava/Privault combination’s method to include sampling a group of electronic communications from the plurality of electronic communications by random sampling or stratified sampling as taught by Mathew “for automatic unsupervised detection of discussion topics from unstructured feedback text.”  Mathew 1:58–61.
Regarding claim 6, while the Yi/Srivastava/Privault combination teaches
providing a new document (“text documents” at Yi ¶ 23) to the one or more trained supervised machine learning models (“partially trained classification model Mi” at Privault 15:57–16:8); and

the Yi/Srivastava/Privault combination does not teach the document being an email.
Mathew teaches email (10:40).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Yi/Srivastava/Privault combination’s new document to be an email as taught by Mathew “for automatic unsupervised detection of discussion topics from unstructured feedback text.”  Mathew 1:58–61.
Regarding claim 7, the Yi/Srivastava/Privault combination teaches wherein each subject indicates the context of each email, each action verb indicates an intent of each email, and each adjective indicates an emotion of each email (the text disclosed in Yi ¶¶ 25, 30, 32).
Regarding claims 11, 14, 19, and 20, claims 4, 6, 6, and 7, respectively, recite substantially similar features.  Thus, references/arguments equivalent to those present for claims 4, 6, 6, and 7 are, respectively, equally applicable to claims 11, 14, 19, and 20.

Claims 5 and 13 are rejected under 35 U.S.C. § 103 as being obvious over Yi, Srivastava, Privault, and Liddy et al (US 6,006,221; filed Aug. 14, 1996).
Regarding claim 5, while the Yi/Srivastava/Privault combination teaches the one or more supervised machine learning models (“partially trained classification model Mi” at 15:57–16:8), the Yi/Srivastava/Privault combination does not teach wherein the one or more supervised machine learning models include at least one of a deep neural network, logistic regression, and random forest.
	Liddy teaches logistic regression. 19:35–39.

Regarding claim 13, claim 5 recites substantially similar features.  Thus, references/arguments equivalent to those present for claim 5 are equally applicable to claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure: US 8751218 B2; US 9256670 B2; US 10932004 B2; US 10775776 B2; US 10984388 B2; and US 10929781 B1.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, e.g., In re Berg, 140 F.3d 1428 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046 (Fed. Cir. 1993); In re Longi, 759 F.2d 887 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937 (CCPA 1982); In re Vogel, 422 F.2d 438 (CCPA 1970); In re Thorington, 418 F.2d 528 (CCPA 1969).
        2 The assigning method-step is conditional and, therefore, need not be satisfied to meet claim 8.  See Ex parte Schulhauser, No. 2013-007847, 2016 WL 6277792, at *3–5 (PTAB Apr. 28, 2016) (precedential) (holding that in a method claim, a step reciting a condition precedent does not need to be performed if the condition precedent is not met) (available at https://www.uspto.gov/sites/default/files/documents/Ex%20parte%20Schulhauser%202016_04_28.pdf; last visited Nov. 22, 2019); see also MPEP § 2111.04(II) (citing Schulhauser).